688 N.W.2d 93 (2004)
RORY
v.
CONTINENTAL INS. CO.
126747.
Supreme Court of Michigan.
October 28, 2004.
SC: 126747. COA: 242847.
On order of the Court, the application for leave to appeal the July 6, 2004 judgment of the Court of Appeals is considered, and it is GRANTED.
The Commissioner of Insurance is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.